Martin, J.
delivered the opinion of the court. The petition alleges, that the present defendant lately instituted a suit against the present plaintiff, complaining that he had so grievously wounded a slave of her’s, the present defendant’s, that he was absolutely incurable, and she accordingly claimed $1000 for the value of the slave, and $500 for the damages she had sustained in attempting his cure. she recovered $600, which the present plaintiff has paid and satisfied, whereupon he alleges he has become the proprietor and owner of the slave, which the present defendant unjustly detains.
The answer sets forth the former judgment in bar, and denies that the whole sum has been paid and satisfied.
There was a verdict and judgment for the defendant, and the plaintiff appealed.
The plaintiff and appellant, gave as evidence, the defendant’s and appellee’s receipt for $200, in negotiable and endorsed notes, received as cash, in full and entire satisfac*499tion of the judgment, from which he is declared to be exonerated and discharged.
His counsel has contended, that the discharge and exoneration are equivalent to a full and absolute payment. That $500 only having been claimed for damages in the original suit, and a larger sum having been given by the jury, it is clear that they gave what they deemed the value of the slave and damages, the payment of which vests the property of the slave on the then defendant.
The appellee’s counsel has urged, that the parties to the original suit, have been considered, by the jury, as having restricted the claim to the damages, $200; that although according to the strict rules of pleading and evidence, their verdict may be incorrect, the district judge might have properly granted a new trial, had one been asked; and as none was asked, judgment was correctly given.
We are of opinion, justice has been done in the case, and the district judge could not have given any other judgment than the one he has given. The appellant did not complain of the verdict, and it is far from clear he could have successfully done so.
Labauve for the plaintiff, Burke for the defendant
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.